Citation Nr: 1011490	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-18 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened and 
denied the Veteran's claim of service connection for an 
acquired psychiatric disorder.  

In a May 2008 decision, the Board reopened and denied the 
Veteran's claim of service connection for an acquired 
psychiatric disorder.  The Veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims.  Pursuant to the Joint Motion for Partial Remand, an 
August 2008 Order of the Court remanded the claim for 
readjudication in accordance with the Joint Motion for 
Partial Remand.  The Board remanded this claim in December 
2008 in compliance with the August 2008 Order of the Court.  


FINDING OF FACT

The Veteran's diagnosed psychiatric disorders (depressive 
neurosis, hysterical neurosis, active psychosis, generalized 
anxiety disorder, schizophrenia, agoraphobia, posttraumatic 
stress disorder) first manifested years after service and are 
not shown to be related to his service or to any incident 
therein.


CONCLUSION OF LAW

The Veteran's current psychiatric disorders were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2009).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including psychoses, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).    

The Veteran's service treatment records are negative for any 
complaints of or treatment for a psychiatric disorder.  On 
separation examination in April 1970, the Veteran made no 
psychiatric complaints, and his psychiatric system was found 
to be within normal limits.  Since there were no recorded 
complaints of symptoms of an acquired psychiatric disorder 
during approximately two years of service and the Veteran's 
psychiatric system was found to have no abnormalities on 
examination at separation, the Board finds that the weight of 
the evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).    

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for an 
acquired psychiatric disorder.  38 C.F.R. § 3.303(b).  

The first post-service evidence of an acquired psychiatric 
disorder is a February 1971 VA medical report where the 
Veteran was diagnosed with an active psychosis.  In a 
December 1971 VA examination, the Veteran was diagnosed with 
mild to moderate depressive neurosis.  A March 1972 expert 
opinion found that the February 1971 diagnosis of an active 
psychosis was ambivalent in its context and was not made by a 
psychiatrist.  The opinion found that there was no evidence 
of psychotic ideas or a thought disorder, and that the 
Veteran's symptoms were that of a neurosis.  Upon review of 
the claims file, the expert concluded that based on the 
existing symptoms and the fact that the December 1971 
diagnosis had taken into consideration the February 1971 
medical report, the Veteran's correct diagnosis was that of 
depressive neurosis.  

VA and private medical records dated from July 1971 to March 
1983 indicate, in pertinent part, that the Veteran received 
intermittent treatment for mild to moderate anxiety reaction, 
active psychosis, hysterical neurosis, and chronic 
undifferentiated schizophrenic reaction type.  

The Veteran submitted January 1988 lay statements from 
friends who served with him in the military.  The friends 
stated that they had served with the Veteran during active 
service and had observed him being depressed on many 
occasions.  They reported that he sometimes isolated himself 
from others and did not sleep well at night.  They stated 
that he did not see a doctor about his problems because he 
had a fear of going to the doctors.  

In a February 1988 social worker report, the social worker 
reported that the Veteran's emotional and nervous instability 
started when he observed a military tank crush and disfigure 
three of his companions during active duty.  The social 
worker stated that the Veteran's companions observed him 
acting depressed, isolating himself, and not sleeping well at 
night.  He reported that the Veteran had been receiving 
treatment for his psychiatric condition since February 1971.  
He asserted that the Veteran's psychiatric condition had 
affected his wife emotionally to the point where she also 
required medical treatment.  He further reported that the 
Veteran missed a lot of work due to his nervous condition and 
had problems with his co-workers.  He opined that the Veteran 
needed continued medical treatment for his condition.  

VA medical records dated from September 2004 to May 2005 
show, in pertinent part, that the Veteran received 
intermittent treatment for generalized anxiety disorder.  

In a July 2005 statement, the Veteran's private physician 
attested that the Veteran suffered from nervous condition, 
chronic schizophrenia, and agoraphobia, which rendered him 
unable to serve as a juror.  

A September 2005 letter from a private physician stated that 
the Veteran had been in excellent health when inducted into 
the military but began treatment for psychiatric problems in 
1970.  She reported that he had been diagnosed with and 
treated for schizophrenia, agoraphobia, and anxiety disorder 
and opined that the Veteran's psychiatric conditions most 
probably than not started during military service.  
 
Social Security Administration disability records dated from 
January to April 2006 show that the Veteran had diagnoses of 
undifferentiated chronic schizophrenic reaction with severe 
paranoid traits, chronic generalized anxiety disorder, 
chronic posttraumatic stress disorder, and rule out major 
depression disorder with psychosis. 

On VA examination in February 2006, the Veteran complained of 
suffering from irritability, insomnia, inability to 
concentrate, anxiety, restlessness, and tension.  He reported 
being excessively anxious and worried about many things.  He 
did not report any psychotic symptoms or cognitive symptoms.  
Examination revealed appropriate dress and adequate hygiene.  
The Veteran was spontaneous, cooperative, and established eye 
contact with the examiner.  He was alert and in contact with 
reality, and there was no evidence of psychomotor retardation 
or agitation.  His thought process was coherent and logical, 
and there was no looseness of association or disorganized 
speech.  There was no evidence of delusions, hallucinations, 
phobias, obsessions, panic attacks, or suicidal ideas.  His 
mood was anxious, and his affect was broad and appropriate.  
He was oriented in three spheres and had intact memory, 
normal abstraction capacity, good judgment, and fair insight.  
The examiner reviewed the Veteran's electronic medical 
records and diagnosed him with generalized anxiety disorder.  

At a February 2009 VA examination, the Veteran complained of 
persistent anxiety to the point where he could not stay still 
at times.  He reported being able to work if he made many 
efforts and took his medication, but he also stated that he 
almost lost control when a co-worker provoked him.  He 
asserted that he had continued to have fears and usually had 
to have his wife accompany him.  He stated that he saw 
soldiers crushed by tanks during field training in service 
but never reported these incidents.  He also complained of 
being abused in service and reported that a mark on his chin 
was from being kicked by a sergeant during training.  He 
stated that he had never reported the abuse because he did 
not know how to speak English.  Examination revealed casual 
but adequate dress and grooming.  The Veteran was alert, in 
contact with reality, and oriented in three spheres.  He was 
variably anxious and somewhat restless but was always 
relevant, coherent, and logical with adequate judgment and 
behavior.  He had superficial insight.  There was no evidence 
of impairment of thought process and communication, 
delusions, hallucinations, suicidal or homicidal ideation, 
memory loss or impairment, obsessive or ritualistic behavior, 
panic attacks, or impaired impulse control.  The Veteran 
reported restless sleep and awakening at times as if he were 
scared.  He also stated that he was afraid of being alone in 
closed spaces.  The examiner thoroughly reviewed the entire 
claims file and diagnosed the Veteran with anxiety disorder, 
not otherwise specified.  She observed that there was no 
evidence of any treatment for an acquired psychiatric 
disorder during the Veteran's period of service and noted 
that he had been incorrectly diagnosed with active psychosis 
in February 1971.  She also stated that although the Veteran 
had been hospitalized from September 1975 to November 1975, 
the reason for his hospitalization had not been specified, 
and the Veteran himself could not remember why he had been 
hospitalized.  The examiner found no evidence of the 
Veteran's reported treatment by a private physician.  She 
further noted that in the statements submitted by the 
Veteran's fellow soldiers, there was no mention of the 
incidents of abuse that the Veteran had alleged.  She found 
that the Veteran had been able to maintain his marriage since 
1973 and that he had worked at the same bank for 33 years 
until his retirement in 2005.  She finally noted that in a 
recent January 2009 treatment record, the Veteran had denied 
having many of the symptoms he had reported to her in their 
interview.  The examiner therefore opined that the Veteran's 
current anxiety disorder was not related to his period of 
service because there was no objective evidence of complaints 
or treatment in service, and the Veteran's subjective version 
of events was unsustained or not true to fact in some 
instances.  In a March 2009 addendum, the examiner reported 
the results of a February 2009 social and industrial field 
survey of the Veteran.  She noted that the Veteran kept 
giving information that was not true regarding his military 
service.  She also observed that although the Veteran had 
told her during the VA examination that he did not go out, he 
was out with his brother-in-law when the social worker 
visited him and called his wife to notify her that he would 
be home late.  The examiner concluded that the Veteran did 
not have any mental impairment that interfered with his 
ability to take care of things at home and that he had good 
relationships with others although he was distant with his 
mother.     

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).   

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).   

The Board is inclined to place minimal probative value on the 
September 2005 medical opinion from the private physician.  
While the physician related the Veteran's psychiatric 
conditions to his period of active service, the Board finds 
that the opinion is not supported by adequate rationale, as 
there is no explanation as to why the Veteran's current 
psychiatric condition was related to his period of active 
service.  If the examiner does not provide a rationale for 
the opinion, this weighs against the probative value of the 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the Veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).  

The Board assigns greater weight to the February 2009 VA 
examination finding that the Veteran's current psychiatric 
disorder was not related to his period of service.  In 
placing greater weight on the February 2009 opinion, the 
Board notes that the examiner was a specialist in the 
relevant field and provided an extremely thorough rationale 
for the opinion.  In accordance with Dalton v. Nicholson, 21 
Vet. App. 23 (2007), the examiner considered the Veteran's 
subjective history regarding in-service occurrence of an 
injury and in-service treatment for a psychiatric disorder.  
However, based on the available objective evidence, she found 
that the Veteran's lay statements regarding the circumstances 
of his military service to be unsustained or not true to fact 
and provided a thorough comparison of the facts with the 
Veteran's statements.  Among the factors for assessing the 
probative value of a medical opinion is the thoroughness and 
detail of the physician's opinion.  Prejean v. West, 13 Vet. 
App. 444 (2000).  The Board accordingly finds the February 
2009 VA medical opinion to be the most probative and 
persuasive as to whether the Veteran's psychiatric disorder 
was related to service because the examiner at the February 
2009 examination based the opinion on a very detailed and 
thorough rationale.  
  
Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between an acquired psychiatric disorder 
and military service.  In addition, there was no competent 
diagnosis of a psychosis made within one year of separation, 
so presumptive service connection for an acquired psychiatric 
disorder is not warranted.  

The Veteran and his friends contend that his current acquired 
psychiatric disorder is related to his active service.  
However, as laypersons, they are not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the Veteran and his friends are competent 
to give evidence about what they experienced.  Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the 
Veteran and his friends can testify to that which they are 
competent to observe, such as sleep difficulties, but they 
are not competent to provide a medical diagnosis for any 
psychiatric disorder or to relate any acquired psychiatric 
disorder medically to the Veteran's service.
  
The preponderance of the medical evidence weighs against a 
finding that the Veteran's acquired psychiatric disorder 
developed in service.  Therefore, the Board concludes that 
the current psychiatric disorder was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2005 and March 
2006; a rating decision in March 2006; a statement of the 
case in May 2006; and supplemental statements of the case in 
June 2006 and February 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


